        Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 1 of 55




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

                                           )
                                           )
DEMETRIUS HOLLINS,                         )
                                           )
              Plaintiff,                   )
vs.                                        )
                                           )
GWINNETT COUNTY, GEORGIA;                  )        CIVIL ACTION NO. _________
CHIEF BUTCH AYERS; SERGEANT                )
MICHAEL BONGIOVANNI; and                   )
OFFICER ROBERT McDONALD,                   )
                                           )
               Defendants.                 )
                                           )

                           COMPLAINT FOR DAMAGES

      COMES NOW Plaintiff Demetrius Hollins (hereinafter “Plaintiff”), by and

through his undersigned counsel of record and hereby files his Complaint for

Damages.

                             NATURE OF THE CASE

      1.     The above-captioned civil action for damages is brought pursuant to 42

U.S.C. § 1983 and § 1988 for violations of Plaintiff’s federal rights as guaranteed by

the First and Fourth Amendments of the United States Constitution, and pursuant

to Georgia law.




                                          1
         Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 2 of 55




        2.   Plaintiff seeks damages for the injuries he sustained as a result of

Defendants’ unlawful seizure and use of excessive force against him on April 12,

2017.

        3.   On said date, based solely on minor traffic infractions he allegedly

observed, Defendant Bongiovanni initiated a routine traffic stop of Plaintiff’s vehicle

and immediately arrested Plaintiff, punched him in the face, and tased him twice

without provocation.

        4.   After Plaintiff was handcuffed and quietly laying face-down on the

ground, not posing any physical threat and not attempting to flee, Defendant

McDonald violently kicked Plaintiff in the head and then held Plaintiff at gunpoint,

pressing his gun into the back of Plaintiff’s head while repeatedly threatening to

shoot him and blow his brains all over the street.

        5.   Defendants Bongiovanni and McDonald were at all times acting in

accordance with and pursuant to the unconstitutional policies, customs, patterns,

and/or practices established by Defendant Gwinnett County and Defendant A.A.

Butch Ayers, the former Chief of Police who had final decision-making authority

with regard to performance of Defendant Gwinnett County’s police functions,

including but not limited to the hiring, training, supervision, and discipline of police

officers employed by Gwinnett County Police Department.




                                           2
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 3 of 55




      6.    Pursuant to the County’s unconstitutional policies and customs, despite

60+ documented use of force incidents prior to the subject incident, based on the

documents produced by Gwinnett County in response to the Open Records Act,

Defendant Bongiovanni has never once been reprimanded, counseled, or disciplined

with regard to the use of force against a citizen, and was instead rewarded and

promoted to the rank of sergeant within the police department.

                                     PARTIES

      7.    At the time of the subject incident, Plaintiff Demetrius Hollins was a 22-

year old African-American male and resident of the State of Georgia.

      8.    At all times material hereto, Defendant Michael Bongiovanni (“Sgt.

Bongiovanni” or “Bongiovanni”) was a police officer and police sergeant with

supervisory authority employed by the Gwinnett County Police Department

(“GCPD”), and was acting under color of state law and within the scope of his

employment duties as a law enforcement officer pursuant to GCPD’s policies,

practices, and customs. Defendant Bongiovanni is being sued in his individual

capacity.

      9.    At all times material hereto, Defendant Robert McDonald (“Officer

McDonald” or “McDonald”) was a police officer employed by the Gwinnett

County Police Department (“GCPD”) and was acting under color of state law and

within the scope of his employment duties as a law enforcement officer pursuant


                                         3
         Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 4 of 55




to GCPD’s policies, practices, and customs. Defendant McDonald is being sued in

his individual capacity.

        10.   Defendant Gwinnett County, Georgia is a local government entity

vested with limited powers and authority as provided by state law.

        11.   Defendant Chief Butch Ayers is the former Chief of Police over the

Gwinnett County Police Department who served from October 2014 to November

2019.

        12.   At all material times herein, Chief Ayers, as well as his predecessor

Chiefs of Police, was the final policymaker for Gwinnett County and had final

decision-making authority with regard to Gwinnett County’s exercise of its police

powers including but not limited to hiring, retention, termination, training,

discipline, and supervision of GCPD officers; establishing and implementing

GCPD’s official written policies and procedures; and managing, directing,

supervising, and controlling GCPD’s operation and the administration of GCPD and

its disciplinary process (individual references made to GCPD, the Chief of Police, or

the County herein are intended to encompass the Chief of Police and the County).

                           JURISDICTION AND VENUE

        13.   This Court has jurisdiction over the federal claims asserted herein

pursuant to 28 U.S.C. §§ 1331 and 1343, and has supplemental jurisdiction over

Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.


                                           4
        Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 5 of 55




      14.    Defendants are residents of the State of Georgia and are subject to the

jurisdiction of this Court.

      15.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the

subject incident occurred at or near the intersection of Sugarloaf Parkway and

Lawrenceville-Suwannee Road in Gwinnett County, Georgia, which is located

within the Northern District of Georgia.

      16.    Following the subject incident, Defendants Bongiovanni and

McDonald were each prosecuted for committing several crimes against Plaintiff

which arise out of the same facts and circumstances as the subject incident,

including but not limited to multiple charges of aggravated assault with a deadly

weapon and battery based on the following conduct: Bongiovanni pointing a taser

at Plaintiff; Bongiovanni tasing Plaintiff twice; Bongiovanni punching Plaintiff in

the face; McDonald kicking Plaintiff in the face; and McDonald kneeling on

Plaintiff while pressing the barrel of a gun into Plaintiff’s head.

      17.    On June 11, 2019, Bongiovanni entered a plea of nolo contendere or “no

contest” to, in relevant part, his charges of aggravated assault and battery and was

sentenced under the Georgia First Offender Act; Bongiovanni’s criminal

prosecution did not terminate or conclude until at least six (6) months thereafter

when he completed the terms of his sentence under the Georgia First Offender Act.




                                           5
        Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 6 of 55




      18.    In February 2020, a jury found McDonald guilty of aggravated assault

and battery thereby terminating his criminal prosecution.

      19.    The applicable statute of limitations governing the claims asserted

herein was tolled from the date of the subject incident on April 12, 2017 through

and until the final termination of the criminal prosecutions arising out of the

incident. See O.C.G.A. § 9-3-99.

                           FACTUAL ALLEGATIONS

      20.    At approximately 4:30 pm on April 12, 2017, Plaintiff had just gotten

off of work and was on his way to his mother’s house driving his vehicle, a 1998

red Acura Integra with manual transmission, on Sugarloaf Parkway, and stopped

at the red light at the intersection with Lawrenceville-Suwannee Road.

      21.    At all material times herein, Plaintiff operated his vehicle in

compliance with Georgia law including using proper turn signals when turning

and changing lanes.

      22.    At all times material hereto, both brake lights on Plaintiff’s vehicle

were fully operable and the vehicle tag to his vehicle was visible through his rear

window.

      23.    Bongiovanni claimed in his incident report that he observed that

Plaintiff’s vehicle was not displaying a proper license plate outside of his vehicle,




                                         6
         Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 7 of 55




that one of the brake lights was not working, and that Plaintiff changed lanes and

turned onto Sugarloaf Parkway without using a turn signal.

      24.    Bongiovanni activated his blue lights and sirens and initiated a traffic

stop of Plaintiff’s vehicle while Plaintiff was stopped at the red light at the

intersection with no place to go.

      25.    While Plaintiff remained stopped waiting at the red light,

Bongiovanni walked up to the front driver’s side window of Plaintiff’s vehicle and

asked Plaintiff for his driver’s license.

      26.    Plaintiff did not physically resist or attempt to flee, and was instead

fully compliant and cooperated with Bongiovanni’s investigation by handing

Bongiovanni his license without incident.

      27.    When Bongiovanni began walking away toward his patrol vehicle

with his driver’s license, Plaintiff silently began recording video on his cell phone.

      28.    Plaintiff was not yelling, threatening harm, resisting arrest,

attempting to flee, or posing any threat while silently recording video on his cell

phone.

      29.    Bongiovanni observed Plaintiff recording him and before giving

Plaintiff any lawful commands, immediately began shoving Plaintiff to gain

control of the phone and attempted to handcuff Plaintiff while he was still seated




                                            7
        Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 8 of 55




inside the driver’s seat, yelling that no one was going to record him and that no

one would ever find out what happened.

       30.   Bongiovanni drew his taser, pointed it at Plaintiff while he was seated

in the driver’s seat and, for the first time, commanded Plaintiff to exit his vehicle.

       31.   Plaintiff immediately complied and exited his vehicle with his hands

up without any verbal or physical resistance whatsoever.

       32.   Plaintiff calmly exited the driver’s seat with both of his hands up and

was being fully compliant, was not resisting arrest, waw not attempting to flee, and

was not posing any safety threat.

       33.   While Plaintiff was calmly standing with his hands up in between

Bongiovanni and the driver’s door, Bongiovanni suddenly and without warning

punched Plaintiff directly in the face using his elbow or forearm (the “elbow

strike”).

       34.   After punching Plaintiff, Bongiovanni called out a “Code 29” over

dispatch, alerting other officers that he was in a fight.

       35.   Officer McDonald heard Bongiovanni’s dispatch communication on his

shoulder radio and began driving to the scene.

       36.   Seconds after punching Plaintiff in the face without any provocation

or justification, and while Plaintiff was not resisting arrest or posing any threat,

Bongiovanni tased Plaintiff by drive-stunning him directly in the back of his neck,


                                           8
           Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 9 of 55




which immediately incapacitated Plaintiff and caused his body to start convulsing

as it fell limp to the ground next to the front driver’s side door.

      37.      Within seconds after Plaintiff’s body fell limp to the ground and clearly

not posing any safety threat, Bongiovanni pointed his taser at Plaintiff on the ground

and tased Plaintiff a second time.

      38.      After being tased on the ground a second time for no good reason, and

in fear that Bongiovanni would continue beating and/or tasing him, Plaintiff

immediately placed both of his hands behind his back and began pleading with

Bongiovanni in an effort to convince him that he was being fully cooperative.

      39.      Bongiovanni ordered Plaintiff to roll his body away from his vehicle

into the turn lane.

      40.      Plaintiff immediately complied and rolled his body a few feet away

from his vehicle as ordered and quietly laid face-down on the ground, keeping both

of his hands behind his back at all times.

      41.      Bongiovanni bent over Plaintiff while he was lying face-down on the

ground and handcuffed both of Plaintiff’s hands behind his back without incident.

      42.      After handcuffing Plaintiff, Bongiovanni called out a “Code 4” over

dispatch thereby alerting responding officers, including McDonald, that there no

longer existed any threat and that the suspect had been secured and was under

control.


                                             9
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 10 of 55




      43.    At all times while Plaintiff was handcuffed and laying on the ground,

he remained quiet and calm, was not yelling or resisting arrest, was not physically

struggling with or threatening Bongiovanni or any other person, was not kicking his

legs around or attempting to flee, and was not posing any threat whatsoever.

      44.    After receiving Bongiovanni’s Code 4 dispatch on his shoulder radio,

McDonald arrived at the scene in his patrol vehicle and observed Bongiovanni

calmly standing over Plaintiff while he was handcuffed and laying on the ground.

      45.    McDonald admitted under oath at his criminal trial that he did not

observe anyone fighting or yelling when he arrived at the scene.

      46.    Immediately upon exiting his patrol vehicle, McDonald began running

directly toward Plaintiff with his gun in hand.

      47.    Upon observing McDonald running toward him with his gun drawn,

Bongiovanni called out a second “Code 4” over dispatch to reiterate to McDonald

that there no longer existed any threat and that the suspect had been secured, but

made no effort to intervene to physically stop McDonald.

      48.    At all material times herein, McDonald was wearing his shoulder radio

which audibly communicated all dispatch calls made by Bongiovanni, including

both Code 4 dispatches advising that Plaintiff had been secured.

      49.    Despite receiving both Code 4 dispatches advising that Plaintiff had

been secured, McDonald nevertheless ran full-speed toward Plaintiff, grabbed onto


                                         10
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 11 of 55




Plaintiff’s vehicle door to brace himself for impact, lifted his foot to knee-level, and

proceeded to violently kick/stomp on Plaintiff’s head while Plaintiff was

handcuffed, compliant, not resisting arrest or attempting to flee, and not posing any

threat on the ground.

      50.    Officer McDonald used such significant force to kick Plaintiff that the

impact caused Plaintiff’s head to bounce off of the ground.

      51.    After kicking Plaintiff in the head, and while Plaintiff remained face-

down on the ground, handcuffed and not resisting arrest or posing any threat,

Officer McDonald forcefully pressed his left knee into the back of Plaintiff’s neck and

continued kneeling on Plaintiff in this position for approximately 20 seconds.

      52.    During the entire length of time that Officer McDonald remained

kneeling on Plaintiff, McDonald kept the barrel of his gun pressed directly into

Plaintiff’s head and repeatedly threatened to shoot Plaintiff and “splatter [his] brains

all over the street” if he moved, at which point Plaintiff legitimately believed that the

officers were going to kill him.

      53.    While Officer McDonald was kneeling on his neck, Plaintiff remained

quiet and calm, was not yelling or resisting arrest, was not physically struggling with

or threatening the officers or any other person, was not kicking his legs around or

attempting to flee, and was not posing any threat whatsoever.




                                           11
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 12 of 55




      54.    Despite ample time, opportunity, and a clearly established duty to

intervene, at no point did Bongiovanni make any effort to stop his immediate

subordinate from using excessive force against Plaintiff.

      55.    At no point did Bongiovanni reprimand McDonald for gratuitously

kicking a handcuffed and compliant suspect in the head or assaulting him with a

deadly weapon.

      56.    The two officers picked Plaintiff up from the ground and despite

Plaintiff being handcuffed, compliant, and not posing any physical threat,

nevertheless forcefully slammed Plaintiff’s body into the rear trunk of his vehicle

and searched him, following which Plaintiff was placed in a patrol vehicle and

transported to the jail without incident.

      57.    As a result of Defendants’ unlawful conduct, Plaintiff sustained

significant physical injuries including but not limited to severe burn marks to the

back of his neck, a busted lip, and severe swelling and bruising to the majority of his

face with permanent scarring to his chin, nose, and lower lip; and the traumatic and

unjustifiable abuse of being punched in the face, tased, and kicked in the face by

sworn police officers for no good reason, in the middle of a busy public roadway and

intersection in broad daylight, has caused significant mental and emotional shock,

humiliation, distress and trauma, and serious and ongoing psychological and

emotional injuries which Plaintiff still experiences today.

                                            12
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 13 of 55




      58.   Prior to the subject incident, Bongiovanni reported sixty-seven (67)

use of force incidents while he was employed as a GCPD police officer.

      59.   Based on the records produced by Gwinnett County in response to

Plaintiff’s request for documents under the Georgia Open Records Act relating to

Bongiovanni’s disciplinary history and any prior use of force complaints and

investigations, GCPD only investigated 4 out of Bongiovanni’s 67 prior uses of

force incidents, and only did so because a formal citizen complaint was made.

      60.   GCPD exonerated Bongiovanni in connection with the 4 use of force

investigations it conducted without reprimand, counseling, additional training, or

any form of discipline.

      61.   Based on the records produced by Gwinnett County in response to

Plaintiff’s request for documents under the Georgia Open Records Act relating to

Bongiovanni’s disciplinary history and any prior use of force complaints and

investigations, Bongiovanni was never reprimanded, counseled, required to

attend additional training, demoted, or disciplined of Bongiovanni’s 67 prior uses

of force against citizens, and instead closed almost all of those cases without

further inquiry.

      62.   In or around 2006, Officer Bongiovanni was promoted to the rank of

Police Sergeant with supervisory authority over other GCPD officers, including

Defendant McDonald.


                                       13
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 14 of 55




      63.    Despite Bongiovanni’s extensive history of using physical force

against citizens in 67 prior incidents, Bongiovanni continued receiving glowing

reviews in his annual evaluation each year, none of which made any mention of

Bongiovanni’s use of force.

                                     COUNT I
                        42 U.S.C. § 1983 and Georgia Law
                        Unlawful Seizure Claims against
                            Defendant Bongiovanni

      64.    At all material times herein, Plaintiff operated his vehicle in

compliance with Georgia law including using proper turn signals when turning

and changing lanes, the brake lights on Plaintiff’s vehicle were fully operable, and

the vehicle tag to his vehicle was visible through his rear window.

      65.    At all material times herein, neither Bongiovanni nor McDonald were

aware of any prior encounter with Plaintiff and did not have knowledge of any

information to reasonably indicate that Plaintiff had any prior criminal history,

that he was in possession of a weapon, or that he was otherwise armed or

dangerous.

      66.    Bongiovanni’s initial stop of Plaintiff’s vehicle was unlawful and was

not supported by actual or arguable reasonable suspicion or probable cause to

believe that Plaintiff had committed a traffic offense or violated any other law.

      67.    Even if the initial stop was lawful at its inception, Bongiovanni

conducted the stop of Plaintiff’s vehicle in an objectively unreasonable manner

                                         14
        Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 15 of 55




which every reasonable officer would have known would violate Plaintiff’s Fourth

Amendment rights.

       68.    Bongiovanni was acting solely in retaliation to Plaintiff’s exercise of

his clearly established First Amendment right to record matters of public interest,

including the actions of a police officer in a public place.

       69.    Plaintiff was exercising his clearly established First Amendment right

to collect and record information regarding police conduct when he began

recording his encounter with Defendant Bongiovanni in a public place.

       70.    Plaintiff’s exercise of his clearly established right to record police

conduct did not hinder or obstruct Bongiovanni from performing his duties, nor

was it in any manner threatening or inciting violence, obstructing or impeding

Defendant Bongiovanni from conducting his traffic stop or performing his lawful

duties, or violating any applicable law.

       71.    Based solely on Plaintiff’s exercise of his right to collect and record

information regarding police conduct, and without actual or arguable probable

cause, Bongiovanni unlawfully seized and arrested Plaintiff while Plaintiff was

still seated in the driver’s seat.

       72.    At all material times herein, Defendant Bongiovanni intended to punish

Plaintiff for his protected First Amendment activity.




                                           15
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 16 of 55




      73.    Defendant Bongiovanni’s retaliatory motive was the exclusive and/or

substantial motivating factor behind Plaintiff’s arrest, the unlawful manner in which

it was conducted, and the subsequent use of excessive force.

      74.    Based on clearly established law, every reasonable officer would have

known that Defendant Bongiovanni’s conduct would violate the First and Fourth

Amendments.

      75.    Defendant Bongiovanni violated the First and Fourth Amendments

and clearly established law when he unlawfully seized and arrested Plaintiff solely

in retaliation for recording police activity, which is not a crime and cannot

constitute actual or arguable probable cause as a matter of law.

      76.    Defendant Bongiovanni is not entitled to qualified immunity and is

liable for the damages caused by his unlawful seizure and/or the unlawful

manner in which it was conducted in violation of Plaintiff’s clearly established

First and Fourth Amendment rights.

      77.    Defendant Bongiovanni unlawfully seized, confined, and arrested

Plaintiff without legal authority or process which constitutes false imprisonment

under Georgia law.

      78.    Defendant Bongiovanni acted with actual malice and an intent to injure,

and is thus not entitled to official immunity under state law.




                                         16
           Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 17 of 55




          79.     Plaintiff suffered damages as a direct and proximate result of

Defendant’s unlawful conduct in violation of federal and state law for which he is

liable.

                                        COUNT II
                            42 U.S.C. § 1983 and Georgia Law
                             Excessive Force Claims against
                         Defendants Bongiovanni and McDonald

          80.     Defendants Bongiovanni and McDonald’s use of physical force

against Plaintiff was objectively unreasonable and grossly disproportionate to any

legitimate law enforcement need such that every reasonable officer would have

known would violate Plaintiff’s clearly established Fourth Amendment rights,

including but not limited to:

                • Defendant Bongiovanni shoving Plaintiff while he was seated in the
                  driver’s seat while Plaintiff was compliant, not resisting arrest or
                  attempting to flee, and not posing any threat;

                • Defendant Bongiovanni punching Plaintiff in the face with his
                  elbow or forearm while Plaintiff was compliant, not resisting arrest
                  or attempting to flee, and not posing any threat;

                • Defendant Bongiovanni pointing his taser at and/or tasing Plaintiff
                  twice while Plaintiff was compliant, not resisting arrest or
                  attempting to flee, and not posing any threat – once in the back of
                  the neck and once on the ground;

                • Defendant McDonald kicking/stomping on Plaintiff’s head after
                  Plaintiff was handcuffed, compliant, and posing no threat on the
                  ground;

                • Defendant McDonald kneeling on Plaintiff’s neck after Plaintiff was
                  handcuffed, compliant, and posing no threat on the ground;


                                             17
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 18 of 55




            • Defendant McDonald pointing and pressing the barrel of his gun
              into Plaintiff’s head after Plaintiff was handcuffed, compliant, and
              posing no threat on the ground; and

            • Defendants Bongiovanni and McDonald slamming Plaintiff’s body
              into the trunk of his vehicle after Plaintiff was handcuffed,
              compliant, and posing no threat.

      81.     Defendants used unlawful and excessive force to inflict serious bodily

injury to Plaintiff without justification, which constitutes an assault and/or battery

under Georgia law.

      82.     Defendants aimed a deadly weapon at Plaintiff which placed him in

reasonable apprehension of immediately receiving a violent injury, which

constitutes an aggravated assault under Georgia law.

      83.     Each of Defendants’ threats of violence and each of Defendants’

unlawful uses of physical force against Plaintiff constitutes an intentional tort

under Georgia law.

      84.     At the time Defendants used force against Plaintiff without

provocation or justification, there existed no actual or arguable probable cause to

believe that Plaintiff had committed a serious crime or that he otherwise was

otherwise potentially dangerous.

      85.     At the time Defendants used force against Plaintiff without

provocation or justification, Plaintiff was compliant, not physically resisting, not

attempting to flee, and not posing any physical threat whatsoever to the officers

or any other person.
                                         18
        Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 19 of 55




       86.    Every reasonable officer would have known that the force used by

Defendants was objectively unreasonable and grossly disproportionate and would

violate Plaintiff’s clearly established Fourth Amendment rights.

       87.    Defendants are not entitled to qualified immunity for their use of

excessive force in violation of clearly established law.

       88.    Defendants acted with actual malice and an intent to injure, and are

thus not entitled to official immunity under state law.

       89.    Plaintiff suffered damages as a direct and proximate result of

Defendants’ unlawful conduct in violation of federal and state law for which they

are liable.

                                COUNT III
                              42 U.S.C. § 1983
              Fourth Amendment Failure to Intervene Claims against
                          Defendant Bongiovanni

       90.    At all relevant times herein, it was clearly established in the Eleventh

Circuit that law enforcement officers have an affirmative duty under the Fourth

Amendment to intervene to stop the use of excessive force if in a position to do so.

       91.    At all material times herein, Defendant Bongiovanni was in a position

to intervene to stop Defendant McDonald’s gratuitous use of excessive force in

kicking Plaintiff and in overtly threatening the use of deadly force against Plaintiff,

a handcuffed, non-resisting arrestee who was posing no threat.



                                          19
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 20 of 55




      92.    Defendant Bongiovanni violated Plaintiff’s clearly established Fourth

Amendment rights when he failed to stop Defendant McDonald from using

excessive force against Plaintiff.

      93.    Defendant Bongiovanni is not entitled to qualified immunity and is

liable for his failure to intervene in Defendant McDonald’s use of excessive force

against Plaintiff in violation of clearly established law.

      94.    As a direct and proximate result of Defendant Bongiovanni’s

violation of clearly established law by failing to intervene, Plaintiff suffered

damages.

                                   COUNT IV
                                42 U.S.C. § 1983
                       Supervisory Liability Claims against
                            Defendant Bongiovanni

      95.    At all material times herein, Defendant Bongiovanni was a Sergeant in

the Gwinnett County Police Department (“GCPD”) with supervisory authority over

other GCPD officers, including Defendant McDonald.

      96.    Defendant Bongiovanni directly participated in violating Plaintiff’s

clearly established First Amendment rights by arresting Plaintiff without actual or

arguable probable cause solely in retaliation for Plaintiff’s exercise of his First

Amendment rights in recording police activity in a public place, in violation of

clearly established law.



                                          20
        Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 21 of 55




       97.    Defendant Bongiovanni directly participated in violating Plaintiff’s

clearly established Fourth Amendment rights by unlawfully seizing and using

excessive force by punching and tasing Plaintiff, in violation of clearly established

law.

       98.    Defendant Bongiovanni directly participated in violating Plaintiff’s

clearly established Fourth Amendment rights by failing to intervene to stop his

immediate subordinate kicking Plaintiff in the head and thereafter pressing his gun

into Plaintiff’s head while threatening to shoot and blow Plaintiff’s brains all over

the street, all while Plaintiff was handcuffed and not posing any physical threat, in

violation of clearly established law.

       99.    Defendant Bongiovanni is liable under § 1983 in his supervisory

capacity for his direct participation in the violation of clearly established law.

       100.   After observing Defendant McDonald unlawfully kick Plaintiff in the

head, Defendant Bongiovanni did not reprimand his immediate subordinate for his

use of gratuitous, excessive force against a handcuffed, compliant suspect, thereby

immediately ratifying his conduct.

       101.   Defendant Bongiovanni had knowledge that Defendant McDonald

would continue acting unlawfully if he was not reprimanded for running up and

kicking Plaintiff in the manner that he did.




                                           21
        Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 22 of 55




       102.   By failing to reprimand Defendant McDonald for kicking Plaintiff in his

immediate presence, Defendant Bongiovanni was deliberately indifferent to the

substantial risk of harm that Defendant McDonald would continue using unlawful

force against Plaintiff.

       103.   Defendant Bongiovanni’s decision to turn a blind eye and failure to

immediately reprimand his immediate subordinate at the scene in fact emboldened

Defendant McDonald to continue using excessive force and to commit an

aggravated assault with a deadly weapon by kneeling on a handcuffed, non-

resisting arrestee’s neck and pressing the barrel of his gun into his head while

threatening to “splatter [his] brains” all over the street, with impunity.

       104.   As a result of Bongiovanni’s deliberate indifference, McDonald kneeled

on Plaintiff’s neck and pressed his gun into his head while threatening to “splatter

[his] brains” all over the street, while Bongiovanni looked on without concern.

       105.   Following the subject incident, and before bystander videos began

surfacing online, Defendant Bongiovanni falsified his incident report by omitting

any reference to McDonald’s use of force and was thus prosecuted for preparing a

false incident report in violation of his oath of office.

       106.   As a direct and proximate result of Defendant Bongiovanni’s

unconstitutional conduct in his supervisory capacity, Plaintiff suffered damages.

                                      COUNT V
                                    42 U.S.C. § 1983
                                            22
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 23 of 55




              Municipal Liability Claims against Gwinnett County
              for its Unconstitutional Official Use of Force Policies

      107.   At all material times herein, all GCPD officers were required to

comply with the official written policies and procedures as established by the

Chief of Police and set forth in the GCPD’s General Directives Manual. 1

      108.   GCPD’s official use of force policy as set forth in GDM § 503.00

expressly authorized officers to use unnecessary, gratuitous, and disproportionate

non-deadly physical force against citizens as a matter of routine procedure when

making arrests and searches.

      109.   GCPD’s official use of force policies instruct GCPD officers to use

“lawful force” in the routine course of “making lawful arrests and searches,”

regardless of whether such force is “necessary”:

      Lawful force may be used by a police officer in the performance of their
      duty:

        1.        When necessary to preserve the peace
        2.        When preventing or interrupting a crime or attempted
                  crime against a person
        3.        When preventing or interrupting a crime or attempted
                  crime against property
        4.        When making lawful arrests and searches,
                  overcoming resistance to such arrests and searches,
                  and preventing escapes from custody
        5.        When in self-defense or defense of another.

1References made to GCPD’s “official policies” herein are intended to reference
the applicable General Directives Manual that was in effect at the time of the
subject incident.
                                        23
        Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 24 of 55




       GDM 503.03(B).


       110.   GCPD’s official use of force policy provides blanket authorization to

use “lawful force” when making arrests, without consideration of the severity of

the crime, the danger to the officer, the risk of flight, or whether the suspect is

handcuffed. GDM 503.02 (emphasis added); see also Lee v. Ferraro, 284 F.3d 1188,

1198 (11th Cir. 2002) (“Graham dictates unambiguously that the force used by a

police officer in carrying out an arrest must be reasonably proportionate to the

need for that force, which is measured by the severity of the crime, the danger to

the officer, and the risk of flight.”).

       111.   GCPD’s official use of force policy states that its purpose “is to

provide a framework within which officers and other department employees

authorized to carry weapons can properly and lawfully discharge their duties

whether or not the situation necessitates the use of force.” GDM 503.01.

       112.   Section 503.03(E) of GCPD’s official use of force policy directs GCPD

officers to “employ the following methods or instrumentalities in the application

of lawful force” which are listed “from the least severe to the most drastic”:

         •      “Physical strength and skill (neck restraints or similar
                weaponless control techniques with a potential for serious
                injury are prohibited)
         •      Approved baton, or other approved device or
                instrumentality, when used by one authorized to do so.

                                          24
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 25 of 55




                (SAPS; Blackjacks, brass knuckles, nunchakus, etc. are
                prohibited)
         •      Approved weapons and ammunition.”


      113.    GCPD’s official use of force policy further directs officers to utilize

these varying degrees of physical force “under normal circumstances,” instructing

them to “first exhaust every reasonable means of employing the minimum amount

of force before escalating to a more severe application of force.” GDM 503.03€.

      114.    To determine the appropriate “amount and degree” of physical force

an officer is authorized to use in the routine course of making arrests and searches,

GCPD’s official use of force policy provides the following factors:

         1.        The nature of the offense
         2.        The behavior of the subject against whom the force is
                   to be used
         3.        Actions by third parties who may be present
         4.        Physical conditions and tactical considerations
         5.        The possibility of creating an unreasonable risk of
                   injury or death to innocent persons
         6.        The feasibility or availability of alternative actions


      115.    GCPD’s official use of force policy makes no reference whatsoever to

the Graham factors which every officer must consider to determine whether

and/or the extent to which physical force is reasonably necessary to make an

arrest/search, and instead only provides blanket authorization to officers to use



                                          25
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 26 of 55




varying degrees of physical force as a matter of routine procedure when making

arrests and searches.

      116.   The use of even minimal physical force is not authorized “under

normal circumstances.”

      117.   The United States Supreme Court has repeatedly emphasized that no

force is authorized unless there exists an objectively reasonable need to use such

force based on the extent of physical safety threat confronting the officer.

      118.   GCPD’s official written use of force policy directed GCPD officers to

violate the Fourth Amendment by instructing officers to use unnecessary force as

a matter of routine procedure to accomplish any departmental or police objective

when making arrests and searches “under normal circumstances,” regardless of

whether the suspect is handcuffed and/or not posing any physical threat.

      119.   GCPD’s official use of force policies authorized GCPD officers to use

“lawful” force against non-resisting, cooperative citizens who commit minor

traffic offenses and who pose no safety threat to the officer or any other person.

GDM 503.02.

      120.   GCPD’s official use of force policies authorized GCPD officers to use

“lawful” and “necessary” force against compliant, handcuffed arrestees in

response to minor transgressions. GDM 503.02.




                                         26
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 27 of 55




      121.   A reasonable officer reading GCPD’s written use of force policies

would necessarily believe that he/she had blanket authorization to use force as a

matter of routine procedure when making arrests and searches, including against

handcuffed and/or non-resisting citizens.

      122.   Defendants Bongiovanni and McDonald were at all times material

herein acting pursuant to the County’s unconstitutional official use of force policy

when they used unnecessary physical force against Plaintiff in violation of the

Fourth Amendment and state law.

      123.   Gwinnett County’s unconstitutional official use of force policies were

the moving force behind and caused Plaintiff injuries.

      124.   Gwinnett County is liable for the injuries sustained by Plaintiff as a

direct and proximate result of its unconstitutional official use of force policies.

                                  COUNT VI
                                42 U.S.C. § 1983
Supervisory and Municipal Liability against Chief Ayers and Gwinnett County
   for Unconstitutional Policies, Customs, Patterns, and Practices regarding
  Use of Force Investigations and Failure to Train, Discipline, and Supervise

      125.   At all times material herein, Gwinnett County and Chief Ayers, acting

by and through Chief Ayers in his capacity as the final policymaker, had

knowledge that Bongiovanni, McDonald, and other GCPD officers throughout the

department were violating citizens’ rights by routinely using unnecessary physical

force when making arrests and searches.


                                          27
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 28 of 55




      126.   Gwinnett County and Chief Ayers had knowledge of a widespread

and persistent unconstitutional custom, pattern, and/or practice of GCPD

supervisors allowing officers to use unlawful and unnecessary force against non-

resisting citizens with impunity, including gratuitously tasing and punching

citizens in the face, without any recourse or discipline.

      127.   Chief Ayers had knowledge of the importance of properly

investigating each officer’s use of physical force to determine whether it is

objectively reasonable, regardless of the extent of force or injury, and regardless of

whether a complaint has been documented.

      128.   GCPD’s official policies thus require each officer to prepare a written

Use of Force Report (“UOF Report”) to report each use of physical force against a

citizen, regardless of the extent of force or injury, and further require that each

supervisor in the officer’s immediate chain of command up to the office for the

Chief of Police, review and “investigate” the officer’s reported use of force “to

determine if it is justified and complies with department policy.” GDM 503.09-09.

      129.   As a matter of widespread and persistent pattern and practice for over

20 years, unless a formal complaint has been made and properly documented,

GCPD supervisors throughout the department blindly rubber-stamped and

approved officers’ UOF Reports without second-guessing or making further any

inquiry beyond the information reported by the officer in the Report, and routinely


                                         28
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 29 of 55




closed those cases by indicating the same on the officer’s UOF Report without

making any findings or recommendations, and without taking any further action.

      130.   A significant number of the force incidents described in the UOF

Reports prepared by GCPD officers and reviewed by GCPD supervisors,

contained insufficient information from which, on its face, no reasonable officer

could determine whether the use of force described therein was objectively

reasonable or justified.

      131.   A significant number of the force incidents described in the UOF

Reports prepared by GCPD officers and reviewed by GCPD supervisors presented

facts and circumstances which, on their face, established that the use of force was

unnecessary and objectively unreasonable and deproteinate.

      132.   A significant number of the force incidents described in the UOF

Reports prepared by GCPD officers and reviewed by GCPD supervisors,

contained clearly contradictory facts from which every reasonable officer would

have, at a minimum, conducted further inquiry to determine the true state of facts

and circumstances surrounding the reported use of force.

      133.   Chief Ayers and his predecessor police chiefs had knowledge of,

personally reviewed, and approved each Use of Force Report prepared by GCPD

officers, as well as each supervisor’s decision to close the case without making any

investigatory findings or recommendations regarding additional investigation,


                                        29
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 30 of 55




counseling, training, supervision, or discipline of the officer with regard to the

proper use of non-deadly physical force.

      134.   Chief Ayers and his predecessor Chiefs of Police personally reviewed

and routinely rubber-stamped supervisors’ conclusions regarding Use of Force

reports, including the supervisor’s decision to close the case without further

investigation or inquiry.

      135.   Chief Ayers and his predecessor Chiefs of Police had knowledge of,

personally reviewed, and approved each of Bongiovanni’s 60+ prior use of force

incidents, as well as his supervisors’ decision to close each of those cases without

any further investigation or inquiry, and without making any findings or

recommendations.

      136.   Almost all of Bongiovanni’s prior UOF Reports lacked sufficient

information to allow any reasonable supervisor and/or the Chief to conclude that

the use of force described therein was objectively reasonable and justified,

including but not limited to the surrounding circumstances and interactions with

the arrestee before using force, the severity of the crime, and/or whether there

existed a sufficient threat which necessitated the use of force.

      137.   For example, on March 1, 2016 in connection with Case No. 16C-031,

Bongiovanni conducted a routine traffic stop of a vehicle for failure to use proper

headlights and thereafter prepared a UOF Report reporting that he used physical


                                         30
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 31 of 55




force against the passenger of the vehicle after he had been handcuffed and

arrested for failing to properly identify himself to Bongiovanni.

      138.     On its face, the information contained in Bongiovanni’s UOF Report

for Case No. 16C-031 establishes that he unlawfully arrested and used excessive

force against the handcuffed passenger without reasonable suspicion or probable

cause, based solely on the passenger’s failure to properly identify himself.

      139.     Bongiovanni’s UOF Report for Case No. 16C-031 contains no facts to

indicate that Bongiovanni reasonably believed that the passenger of the vehicle

had committed a traffic or criminal offense, but nevertheless reported that he

demanded that the passenger identify himself and when the passenger refused,

Bongiovanni reported handcuffing and arresting the passenger.

      140.     Bongiovanni further reported that after handcuffing the passenger, he

used physical force to take the passenger to the ground and then “attempt[ed] to

gain control and compliance” by grabbing the handcuffed passenger’s arm while

the other officer at the scene “drew his gun and pointed it at [the handcuffed

passenger].”

      141.     Despite the absence of any facts to justify Bongiovanni’s use of force

as objectively reasonable under Graham v. Connor, the Chief of Police personally

reviewed Bongiovanni’s UOF Report for Case No. 16C-031 and approved closing




                                          31
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 32 of 55




it without further inquiry or investigation, just as the Chief had done in 60+ of

Bongiovanni’s other use of force cases.

      142.   Similarly, in Case No. 99C-198, Bongiovanni "struck Mr. Jordan in the

face with a closed hand to stun Mr. Jordan so that Mr. Jordan would stop his

struggling and could be brought under control." GCPD closed the case without

further inquiry or discipline and without any recommendation of additional

training, counseling, or supervision, which decision as reflected on the UOF

Report was personally approved by Chief Ayers in his supervisory capacity as a

police major on behalf of the former police chief.

      143.   In Case No. 00C-060, Bongiovanni “struck Johnson in the face with

my right hand” after taking him to the ground because "Johnson did not listen to

[his] verbal commands." GCPD again closed the case without further inquiry or

discipline and without any recommendation of additional training, counseling, or

supervision, which decision as reflected on the UOF Report was personally

approved by Chief Ayers in his supervisory capacity as a police major on behalf

of the former police chief.

      144.   In Case No. 01C-047, Bongiovanni “struck the left side of [the

suspect’s] face” with his right forearm because he “ignored my verbal commands

and briefly glanced away.” GCPD yet again closed the case without further

inquiry or discipline and without any recommendation of additional training,


                                          32
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 33 of 55




counseling, or supervision, which decision as reflected on the UOF Report was

personally approved by Chief Ayers in his supervisory capacity as a police major

on behalf of the former police chief.

      145.   In Case No. 01C-183, Bongiovanni claimed that he “had no other

option but to quickly strike Farmer in the face with my fist once,” and then “struck

him two to three more times in the face with my fists" because he “was worried

that I could be injured if he got a hold of me.” After a second officer arrived and

struck the suspect two times in the back of his legs with ASP baton, Bongiovanni

"struck Farmer in the side of his face again in order to break free from him." GCPD

closed the case without further inquiry or discipline and without any

recommendation of additional training, counseling, or supervision, which

decision as reflected on the UOF Report was personally approved by Chief Ayers

in his supervisory capacity as a police major on behalf of the former police chief.

      146.   In connection with Case No. 04C-167, Bongiovanni reported that he

“punched [the suspect] one time in the back of his head. Bolton fell to the ground

and I held him at gun point.” GCPD closed the case without further inquiry or

discipline and without any recommendation of additional training, counseling, or

supervision, which decision as reflected on the UOF Report was personally

approved by the police chief.




                                         33
          Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 34 of 55




         147.   In connection with Case No. 05C-074, Bongiovanni reported that he

“struck [a suspect] 2-3 times in the face so I could stun him in an effort to gain

control.” GCPD closed the case without further inquiry or discipline and without

any recommendation of additional training, counseling, or supervision, which

decision as reflected on the UOF Report was personally approved by the police

chief.

         148.   In connection with Case No. 05C-116, Bongiovanni reported that he

intentionally struck a citizen in the face with his car door without even making the

citizen aware that he was a police officer:




GCPD closed the case without further inquiry or discipline and without any

recommendation of additional training, counseling, or supervision, which

decision as reflected on the UOF Report was personally approved by the police

chief.

         149.   In connection with Case No. 05C-133, Bongiovanni reported that

during a routine traffic stop, he tased and drive-stunned a citizen and provided

the following scant UOF Narrative:




                                         34
          Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 35 of 55




GCPD closed the case without further inquiry or discipline and without any

recommendation of additional training, counseling, or supervision, which

decision as reflected on the UOF Report was personally approved by the police

chief.

         150.   In connection with Case No. 05C-180, Bongiovanni reported that after

placing a handcuffed arrestee in the back of his patrol vehicle, Bongiovanni “struck

[the handcuffed arrestee] one time with a closed hand.” GCPD closed the case

without further inquiry or discipline and without any recommendation of

additional training, counseling, or supervision, which decision as reflected on the

UOF Report was personally approved by the police chief.

         151.   In connection with Case No. 06C-253, Bongiovanni reported that he

“struck [a citizen] 2-3 times in the face with a closed hand in an attempt to stun

him and gain control” in the following UOF Report narrative:




Notably, this UOF report does not give detail as to why the passenger in a traffic

stop was pulled from the vehicle and thrown (or “directed”) to the ground, or

whether there was any reason for Bongiovanni to fear (as he claimed) that the


                                          35
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 36 of 55




passenger was armed. Despite the absence of these necessary facts to justify the

use of force described by Bongiovanni, GCPD closed the case without further

inquiry or discipline and without any recommendation of additional training,

counseling, or supervision, which decision as reflected on the UOF Report was

personally approved by the police chief.

      152.   The above-referenced incidents are only some examples of the 60+

uses of force incidents Bongiovanni reported throughout his career wherein he

arrested citizens before conducting any investigation, and thereafter tased and/or

punched a citizen in the face despite the absence of physical resistance.

      153.   Chief Ayers and his predecessor police chiefs had knowledge of,

personally reviewed, and approved Bongiovanni’s prior UOF Force reports which

demonstrated a clear and consistent pattern of Bongiovanni routinely tasing

and/or punching citizens in the face in an effort to gain “compliance” or “control”

when making arrests, despite the absence of any facts or circumstances in the

Report indicating that the citizen posed any physical threat.

      154.   At the very least, Bongiovanni’s documented propensity of routinely

punching citizens in the face to “gain compliance and control” evidenced the need

for additional scrutiny of Bongiovanni’s reported uses of force, if not a formal

investigation and/or remedial training.




                                          36
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 37 of 55




      155.    Despite knowledge of Bongiovanni’s extensive, documented history

of using force against citizens, including his propensity to gratuitously tase and/or

punch citizens in the face, GCPD did not make further inquiry beyond the

information reported by Bongiovanni in his UOF Report before closing the case,

without recommending any discipline or informal reprimand, counseling, or

additional training or supervision for Bongiovanni regarding the same.

      156.    Despite knowledge of Bongiovanni’s. 60+ prior use of force incidents,

including two prior incidents involving his immediate subordinate, as a matter of

widespread and persistent pattern and practice, GCPD supervisors turned a blind

eye and closed 60+ of his cases without further inquiry, and without making any

findings or recommendations for additional training, counseling, supervision, or

discipline.

      157.    Chief Ayers had knowledge of this widespread and persistent pattern

and practice allowing the unchecked use of excessive force which existed

throughout the department for almost 20 years, and had knowledge of the

substantial risk of harm it posed to citizens.

      158.    Despite knowledge that Sgt. Bongiovanni had 60+ prior use of force

incidents, GCPD promoted him to the rank of police sergeant in or around 2006,

thereby vesting him with supervisory authority over subordinate officers.




                                          37
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 38 of 55




      159.   Despite his 60+ prior unchecked uses of excessive force, on June 15,

2016, Bongiovanni’s supervisors applauded him for “establish[ing] himself as a

supervisor that leads by example. He is constantly evaluating the performance of

his subordinates and make adjustments as needed. He ensures that his

subordinates know exactly what is expected of them.”

      160.   Chief Ayers and his predecessor Chiefs of Police had knowledge that

by continuing to employ Bongiovanni as a police officer and supervisor over other

officers, there existed a substantial risk that he would cause harm to citizens by

using unlawful force during an arrest, but was nevertheless deliberately

indifferent to that risk of harm.

      161.   Chief Ayers’ de facto policy of deliberate indifference was the moving

force behind Plaintiff’s injuries at the hands of Defendant Bongiovanni and his

subordinate, Defendant McDonald.

      162.   On September 15, 2016 in connection with Case No. 16C-149, less than

a year before the subject incident, Bongiovanni and McDonald, his immediate

subordinate, reported using physical force during a routine traffic stop.

      163.   Bongiovanni’s UOF Report for Case No. 16C-149 reported that after

stopping a vehicle for a routine traffic stop, Bongiovanni punched the driver of a

vehicle in the face two times in an effort to “gain control and compliance.”




                                        38
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 39 of 55




      164.   Bongiovanni further reported that he punched the driver in the face

after McDonald had tased the driver and caused him to fall to the ground,

explaining that he “did not want to strike him in the body because the taser probes

were spread out and could have shocked me.”

      165.   In connection with the same incident, Officer McDonald prepared a

separate UOF Report wherein McDonald reported that the driver fell to the

ground after McDonald tased him in the back, thereby directly contradicting

Bongiovanni’s version of events.

      166.   McDonald’s UOF Report contained no reference whatsoever to

Bongiovanni striking the suspect in the face, and instead reported that the driver

received “a minor laceration to his face” when he fell to the ground after being

tased in the back, again directly contradicting Bongiovanni’s version of events.

      167.   Each supervisor in Bongiovanni and McDonald’s immediate chains

of command, including the Chief of Police’s office, approved the officers’

respective UOF Reports for Case No. 16C-149 without questioning any aspect

regarding the uses of force described therein.

      168.   GCPD Major Curtis Clemons thereafter received and reviewed

Bongiovanni and McDonald’s UOF Reports for Case No. 16C-149 and

recommended that both officer’s reports be forwarded to the IA Unit, which

recommendation Chief Ayers had knowledge of.


                                        39
          Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 40 of 55




      169.     On   information   and   belief,   and   consistent   with   GCPD’s

unconstitutional policies, customs, patterns, and practices, GCPD never

investigated or forwarded Case No. 16C-149 to the IA Unit and/or the officers

never received any additional counseling, training, supervision, or discipline as a

result thereof.2

      170.     A few months later on February 17, 2017 in connection with Case No.

17C-039, Bongiovanni and McDonald were involved in another incident where

they both reported using force while responding to another call together.

      171.     Bongiovanni reported in his UOF Report that in response to seeing

the suspect “struggle with Officer McDonald,” he used the following force:

           •        he grabbed the suspect by the hair and then “conducted 3-4 knee
                    strikes to Crawford’s face. This was done in an attempt to gain
                    control and compliance”;
           •        he “conducted 2-3 punches to his torso”;
           •        he “deployed [his] Taser into Crawford’s abdomen”;
           •         “the Taser was not effective” because the suspect was “only
                    feeling the effects of the Taser intermittently,” and thus tased
                    him a third time;
           •        and he only “held [the suspect’s] left arm” on the ground while
                    Officer McDonald and the third officer at the scene successfully
                    secured both arms behind his back for handcuffing.


      2
        Prior to filing the instant action, Plaintiff properly served document
requests on Defendant Gwinnett County under the Georgia Open Records Act
which specifically requested production of the internal affairs files for Defendants
Bongiovanni and McDonald; to date, Gwinnett County has not produced any
records indicating that the IA Unit ever investigated or was ever forwarded Case
Nos. 16C-149 and 17C-039 for investigation.
                                         40
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 41 of 55




      172.   Officer McDonald prepared a separate UOF Report in connection

with Case No. 17C-039 and reported that he was physically struggling with the

suspect to “get him to remove his hand from his pocket.”

      173.   Bongiovanni’s UOF Report does not include any indication that the

suspect ever had his hand inside his pocket as McDonald claimed in his Report;

Bongiovanni’s UOF Report stated that the suspect had his hand underneath him,

not inside his pocket.

      174.   Bongiovanni and McDonald’s immediate supervisors including Chief

Ayers’ office, approved their respective UOF Reports for Case No. 17C-039

without questioning the inconsistencies between Bongiovanni and McDonald’s

respective UOF Reports.

      175.   GCPD Major Curtis Clemons thereafter received and reviewed

Bongiovanni and McDonald’s UOF Reports for Case No. 17C-039 and

recommended that both officer’s reports be forwarded to the IA Unit, which

recommendation Chief Ayers had knowledge of.

      176.   On   information   and   belief,   and   consistent   with   GCPD’s

unconstitutional policies, customs, patterns, and practices, GCPD never

investigated or forwarded Case No. 17C-039 to the IA Unit and/or the officers




                                      41
          Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 42 of 55




never received any additional counseling, training, supervision, or discipline as a

result thereof.3

      177.    Chief Ayers and the County had knowledge that Bongiovanni and

McDonald had a history of using excessive force when responding to calls

together, and had knowledge that there existed a substantial risk of harm to

citizens by retaining the officers and allowing them to respond to calls together,

but nevertheless took no action to provide additional training, counseling, or

discipline to either officer, and further took no action to restrict either of them from

responding to calls together.

      178.    GCPD supervisors throughout the department have been acting in a

similar manner pursuant to GCPD’s unconstitutional policies, customs, patterns,

and practices regarding use of force investigations, discipline, training, and

supervision for over 20 years.

      179.    At all material times herein, Chief Ayers and Gwinnett County had

knowledge that failing to conduct a proper investigation into an officer’s reported

use of force, regardless of a documented citizen complaint, and allowing officers




      3
        Prior to filing the instant action, Plaintiff properly served document
requests on Defendant Gwinnett County under the Georgia Open Records Act
which specifically requested production of the internal affairs files for Defendants
Bongiovanni and McDonald; to date, Gwinnett County has not produced any
records indicating that the IA Unit ever investigated or was ever forwarded Case
Nos. 16C-149 and 17C-039 for investigation.
                                          42
          Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 43 of 55




to use unchecked physical force against citizens with impunity, created a

significant and substantial risk that said officer would unlawfully seize and/or use

unnecessary and excessive physical force against citizens in violation of the Fourth

Amendment.

         180.   Chief Ayers and Gwinnett County allowed GCPD’s unconstitutional

policies, customs, patterns, and/or practices to continue unchecked for almost 20

years.

         181.   GCPD’s unconstitutional policies, customs, patterns, and/or practices

amount to a municipal policy of deliberate indifference to the need to investigate,

train, supervise, and discipline Bongiovanni, McDonald, and other GCPD officers

regarding the necessary justification to authorize a lawful seizure and/or the use

of physical force, which was the moving force behind and caused Plaintiff injuries.

         182.   Chief Ayers’ and the County’s policy of deliberate indifference to the

unlawful use of force against citizens as described herein was the moving force

behind the unlawful force used by Bongiovanni and McDonald in connection with

the instant case.

         183.   Consistent with GCPD’s unconstitutional policies, customs, and

practices, Defendant Bongiovanni’s superiors in the Department expressly praised

him for his use of excessive force in this case. Major E. Spellman, who was listening

to the radio when Sgt. Bongiovanni was arresting Hollins, texted a message to Sgt.

                                           43
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 44 of 55




Bongiovanni saying “GOOD JOB, I MISS THAT KINDA POLICING, U

ALWAYS GET MY BLOOD PUMPING, KEEP UP THE GOOD WORK, U R

LEADING BY EXAMPLE.” Chief Ayers also supported Bongiovanni in public

statements after the incident.

      184.   Defendants Bongiovanni and McDonald were at all times material

herein acting pursuant to the County’s unconstitutional policies, customs,

patterns, and practices when they used unnecessary physical force against Plaintiff

in violation of the Fourth Amendment and state law.

      185.   The County’s unconstitutional policies, customs, patterns, and

practices were the moving force behind Plaintiff’s injuries for which Chief Ayers

and the County are liable.

                                 COUNT VII
                               42 U.S.C. § 1983
     Municipal Liability Claims against Gwinnett County and Chief Ayers
       for Unconstitutional Policies, Customs, Patterns, and Practices of
      Manipulating UOF Reports to avoid Discipline and Accountability.

      186.   Given the importance of properly investigating a reported use of

excessive force, if a citizen complaint is received, the supervisor who receives the

complaint must prepare an Initial Employee Misconduct Report and forward the

same to the Office of Professional Standards to open an investigation “without

delay.” GDM § 326.01, 326.04.




                                        44
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 45 of 55




      187.   “The Chief of Police is notified of all complaints” made against a

GCPD officer. GDM § 326.01.

      188.   As a matter of widespread and persistent pattern and practice, GCPD

supervisors routinely failed to document the receipt of citizen complaints

reporting the use of excessive force and did not prepare an Initial Employee

Misconduct Report unless the incident was captured by video and/or there exists

widespread media attention associated therewith.

      189.   For example, moments after the subject incident’s occurrence and

well before video of the subject incident began surfacing online, not one but two

concerned citizens, James Hampton and Danielle Koenig, contacted GCPD and

each submitted citizen complaints separately reporting Bongiovanni’s use of

excessive force to Bongiovanni’s supervisor, Lt. James Price.

      190.   Lt. Price was required to prepare an Initial Employee Misconduct

Report and forward the same to the Office of Professional Standards “without

delay” following receipt of the citizen complaints.

      191.   After receiving the two separate citizen complaints reporting

Bongiovanni’s use of excessive force, Lt. Price did not prepare an Initial Employee

Misconduct Report and instead falsely coded the status of both complaints as a

Code-32 for “No report requested.”




                                        45
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 46 of 55




      192.    Like Lt. Price, as a matter of widespread and persistent pattern and

practice, GCPD supervisors throughout the department failed to prepare an Initial

Employee Misconduct Report and/or properly document citizen complaints

reporting an officer’s use of excessive force for investigation.

      193.    Chief Ayers and his predecessor police chiefs had knowledge that

GCPD supervisors routinely failed to prepare Initial Employee Misconduct

Reports and/or failing to properly document citizen complaints for investigation,

but nevertheless acquiesced and took no action to address the same which

longstanding practice and custom represents official municipal policy.

      194.    In addition, as a matter of widespread and persistent pattern and

practice, GCPD supervisory officials routinely instructed subordinate officers to

falsify and/or manipulate their initial UOF Reports to add/remove material facts

in an effort to justify the force described therein and avoid further inquiry and/or

discipline.

      195.    For example, in connection with Case No. 15C-063, Officer McDonald

submitted a UOF Report advising that he, along with two other GCPD officers,

beat and tased a citizen inside the citizen’s bedroom without providing any

indication that the citizen was posing any physical threat.

      196.    McDonald’s UOF Report for Case No. 15C-063 clearly indicated that

the civilian, Mr. Dukes, was beaten so severely that “[a]n ambulance was


                                          46
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 47 of 55




immediately called to the scene,” following which Mr. Dukes was transported to

the hospital for further treatment of the injuries he sustained during arrest.

      197.   Upon receipt of Officer McDonald’s initial UOF Report, for Case No.

15C-063, his supervisors expressly directed McDonald to manipulate his report to

provide that the “suspect sustained no injuries,” and justified the revision by

explaining to McDonald, a rookie officer who had very little law enforcement

experience and thus relied on his supervisors for guidance, that the citizen “was

not injured during the course of the incident and that the hospitalization was the

result of a previous accident,” and was thus not “injured/transported to the

hospital as a result of actions taken by officers.”

      198.   Despite knowledge that he called an ambulance to the scene to treat

the injuries he knew the suspect sustained during his arrest, McDonald revised his

report for Case No. 15C-063 as instructed, following which his supervisors

concluded that McDonald’s use of force was lawful and closed the case without

further inquiry.

      199.   Chief Ayers had knowledge of and personally reviewed and

approved McDonald’s UOF Report for Case No. 15C-063 wherein McDonald’s

supervisors instructed him to falsify and manipulate his initial report, and

approved the decision to close these cases without further inquiry or investigation.




                                          47
        Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 48 of 55




       200.   Chief Ayers had knowledge of and personally reviewed and

approved UOF Reports wherein other supervisors instructed other officers

throughout the department to falsify and manipulate his/her initial UOF Reports

to avoid investigation and/or discipline, and approved the decision to close these

cases without further inquiry or investigation.

       201.   Chief Ayers had knowledge of and approved of GCPD supervisors

instructing subordinate officers to manipulate their UOF Reports to add/remove

material facts to avoid investigation and/or discipline.

       202.   GCPD’s widespread and persistent unconstitutional custom, pattern,

and/or practice of allowing GCPD supervisors to instruct subordinate officers to

falsify and manipulate their UOF Reports to avoid investigation and/or discipline

amounts to a municipal policy which was the moving force behind and caused

Plaintiff injuries.

       203.   GCPD officers like Bongiovanni and McDonald had knowledge from

personal experience that absent a documented citizen complaint, the process of

reviewing UOF Reports was a sham and that GCPD supervisors would not ask

any questions and would not impose any discipline for using excessive force.

       204.   GCPD’s unconstitutional policies, customs, patterns, and practices

emboldened GCPD officers to use excessive force with impunity and without fear

of repercussion.


                                        48
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 49 of 55




      205.   Pursuant to GCPD’s official written policy, GCPD does not forward

any Use of Force Report to the Office of Professional Standards for review and/or

inclusion in the “annual analysis of the Department’s use of force activities” unless

GCPD first determines that the use of force described therein is unjustified and

prepares a separate written report containing findings and recommendations

based on the same.

      206.   The Training Section Director relies on OPS’ annual Use of Force

Analysis “to determine if additional training in the use of weapons or department

policy is necessary,” and only receives for review the “unjustified” Use of Force

Reports that are included in OPS’ annual analysis. GDM 503.09.

      207.   Neither the Office of Professional Standards nor the Training Section

Director has access to any Use of Force Reports unless it is forwarded by GCPD.

      208.   Pursuant to GCPD’s official written policy, GCPD does not forward

any UOF Reports which have been “closed” without further investigation to the

Office of Professional standards or the Training Section Director.

      209.   As a result, neither the Office of Professional Standards nor the

Training Section Director received or analyzed any of Bongiovanni’s 60+ prior

uses of force.

      210.   GCPD’s official written policies regarding Use of Force investigations

necessarily preclude the Office of Professional Standards and the Training Section


                                         49
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 50 of 55




Director from properly considering and analyzing a significant majority of

instances in which a GCPD officer used physical force against a citizen.

      211.   At all material times herein, Chief Ayers had knowledge that

precluding the Office of Professional Standards and the Training Section Director

from reviewing/evaluating each officer’s reported use of force, regardless of

whether the case was closed, created a significant and substantial risk that GCPD

officers would not receive adequate training regarding the use of proper physical

force and would use unnecessary and excessive physical force against citizens in

violation of the Fourth Amendment, but nevertheless allowed these policies to

continue.

      212.   The County’s unconstitutional policies, customs, patterns, and

practices were the moving force behind Plaintiff’s injuries for which Chief Ayers

and the County are liable.

                                 COUNT VIII
                                42 U.S.C. § 1983
     Municipal Liability Claims against Gwinnett County and Chief Ayers
      for Unconstitutional Policies, Customs, and Practices regarding the
                    Fourth Amendment Duty to Intervene.

      213.   Plaintiff hereby realleges and incorporates each paragraph alleged

above as if fully restated herein.




                                        50
        Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 51 of 55




      214.   As a matter of widespread and persistent pattern and practice, GCPD

officers routinely failed to intervene in a fellow officer’s use of excessive force, and

instead assisted in covering up and/or lying to justify another officer’s use of force.

      215.   In the large majority of Bongiovanni’s 60+ prior use of force incidents,

including those described above, one or more officers was present and in a

position to intervene but did not do so.

      216.   At all times material herein, Gwinnett County, acting by and through

its final decisionmakers, had knowledge that Defendant Bongiovanni and other

GCPD officers throughout the department were routinely violating citizens’ rights

by failing to intervene in the use of excessive non-deadly physical force.

      217.   GCPD did not make any inquiry, investigation, or finding as to any

officer’s failure to intervene in connection with Bongiovanni’s 60+ prior use of

force incidents.

      218.   Despite knowledge that GCPD officers were violating the Fourth

Amendment by not intervening in other officers’ uses of excessive force, GCPD

took no action to investigate and/or provide additional training, supervision, or

discipline to its officers in this regard.

      219.   On reasonable information and belief, GCPD has not investigated,

reprimanded, disciplined, counseled, trained, or supervised a single officer for




                                             51
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 52 of 55




failing to intervene in another officer’s use of excessive non-deadly physical force

in the 20 years preceding the subject incident.

      220.   GCPD’s official use of force policy makes no reference whatsoever to

an officer’s clearly established Fourth Amendment duty to intervene in another

officer’s use of excessive force if in a position to do so.

      221.   GCPD’s official written use of force policy was constitutionally

deficient for failing to address an officer’s constitutional duty to intervene.

      222.   GCPD’s official policies included no protocol or procedure to provide

for investigation and/or discipline of officers for a failure to intervene.

      223.   If more than one officer uses force against a citizen during an arrest,

it has been GCPD’s widespread, persistent, customary pattern and practice to

require each officer to prepare separate UOF Reports which only describe his/her

particular use of force, and which exclude any reference to other officers’

involvement and/or uses of force, thereby reinforcing and emphasizing to officers

not to concern themselves with another officer’s use of force, much less instruct

them to intervene.

      224.   At all material times herein, Chief Ayers had knowledge that failing

to investigate, train, supervise, and/or discipline officers for a failure to intervene

created a significant and substantial risk of injury to citizens with whom GCPD

officers regularly come into contact.


                                           52
       Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 53 of 55




      225.      Chief Ayers nevertheless turned a blind eye and allowed GCPD’s

unconstitutional policies, customs, patterns, and/or practices to continue without

redress for over 20 years, which amounts to a municipal policy of deliberate

indifference.

      226.      GCPD’s widespread and persistent pattern and practice of turning a

blind eye and ignoring the need to investigate, train, supervise, and/or discipline

GCPD officers regarding their constitutional duty to intervene amounts to a

municipal policy of deliberate indifference which was the moving force behind

and caused Plaintiff injuries.

      227.      Defendant Bongiovanni was at all times material herein acting

pursuant to the County’s unconstitutional policies, customs, patterns, and

practices when he failed to intervene to stop the use of excessive force against

Plaintiff in violation of the Fourth Amendment.

      228.      The County’s unconstitutional policies, customs, patterns, and

practices were the moving force behind Plaintiff’s injuries for which Chief Ayers

and the County are liable.

                                     COUNT IX
                                  Punitive Damages

      229.      Defendants’ conduct as described herein evidences willful misconduct,

malice, fraud, wantonness, oppression, and an entire want of care which is sufficient



                                           53
        Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 54 of 55




to establish that Defendants acted with conscious indifference to the consequences

of their actions.

       230.    At all material times herein, Defendants acted with malice and/or

reckless and callous indifference to Plaintiff’s state and federal rights.

       231.    Plaintiff is entitled to an award of punitive damages under state and

federal law.

                                      COUNT X
                                    Attorney’s Fees

       232.    Because of Defendants’ violations of Plaintiffs’ federal civil rights,

Plaintiff is entitled to an award of costs, including but not limited to reasonable

attorney’s fees, under 42 U.S.C. § 1988.

       233.    Defendants acted intentionally and in bad faith, and have caused

Plaintiff unnecessary trouble and expense, entitling Plaintiff to an award of

attorneys’ fees under O.C.G.A. § 13-6-11.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that he have a trial before a jury on all issues

and judgment against Defendants as follows:

       (a)     That Plaintiff recover general, compensatory, and punitive damages

based on Defendants’ violations of state and federal law;

       (b)     That Plaintiff recovers reasonable attorney’s fees and expenses of

litigation under 42 U.S.C. § 1988 and O.C.G.A. § 13-6-11;

                                           54
     Case 1:21-cv-03756-MHC Document 1 Filed 09/10/21 Page 55 of 55




    (c)   That all issues be tried before a jury; and

    (d)   For such other and further relief as the Court deems just and proper.

    This 10th day of September, 2021.


                                             /s/ Justin D. Miller
                                             L. Chris Stewart
                                             Georgia Bar No. 142289
                                             Justin D. Miller
                                             Georgia Bar No. 001307
                                             Dianna J. Lee
                                             Georgia Bar No. 163391
                                             Attorneys for Plaintiff
STEWART MILLER SIMMONS
55 Ivan Allen Jr Blvd
Suite 700
Atlanta, Georgia 30308
404-529-3476
470-344-6722 (fax)




                                        55
